            Case 1:20-cv-00601-YK Document 22 Filed 04/12/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

YAJAIRA VIDAL deGARCIA,                       :
et al.,                                       :
          Plaintiffs                          :          No. 1:20-cv-00601
                                              :
       v.                                     :          (Judge Kane)
                                              :
EDWIN CABRERA SOTO,                           :
         Defendant                            :

                                          ORDER

       AND SO, on this 12th day of April 2021, upon consideration of Defendant Edwin

Cabrera Soto (“Defendant”)’s motion to dismiss (Doc. No. 18), and in accordance with

the Memorandum issued concurrently with this Order, IT IS ORDERED THAT

Defendant’s motion (Doc. No. 18) is DENIED.


                                                         s/ Yvette Kane
                                                         Yvette Kane, District Judge
                                                         United States District Court
                                                         Middle District of Pennsylvania
